             Case 4:17-cv-00542-JAS Document 37 Filed 02/26/21 Page 1 of 27



 1      WO
 2
 3
 4
 5
 6                               IN THE UNITED STATES DISTRICT COURT
 7                                     FOR THE DISTRICT OF ARIZONA
 8
 9 Lonzell J. Threats,                                    No. CV-17-0542-TUC-JAS (BGM)
10                              Petitioner,
11 v.                                                      REPORT AND RECOMMENDATION
12 J.T. Shartle, Warden,
13                              Respondent.
14
15               Currently pending before the Court is Petitioner Lonzell J. Threat’s Petition Under
16      28 U.S.C. § 2241 for a Writ of Habeas Corpus by a Person in Federal Custody (“Petition”)
17      (Doc. 1).        Respondent has filed an Answer to Petition for Writ of Habeas Corpus
18      (“Answer”) (Doc. 14), and Petitioner replied (Doc. 23). The Petition (Doc. 1) is ripe for
19      adjudication.
20               Pursuant to Rules 72.1 and 72.2 of the Local Rules of Civil Procedure, 1 this matter
21      was referred to Magistrate Judge Macdonald for Report and Recommendation. The
22      Magistrate Judge recommends that the District Court deny the Petition (Doc. 1).
23
24      I.       FACTUAL AND PROCEDURAL BACKGROUND
25               A.        Initial Charge and Sentencing
26               The military court made findings of fact and conclusions of law as follows:
27               1.        On 22 September 2010, PFC KP alleged that she was raped, forcibly
28
                 1
                     Rules of Practice of the United States District Court for the District of Arizona.
      Case 4:17-cv-00542-JAS Document 37 Filed 02/26/21 Page 2 of 27



 1          sodomized, robbed, and kidnapped after physical training on Fort Campbell.
 2          Private First Class P later gave a description of the perpetrator as a black
            Soldier about 5’6” or 5’7” in height weighing between 145 and 155 lbs who
 3          know [sic] the victim. During that afternoon, the unit provided CID with a
            list of Soldiers in the unit who were not at physical training. The agents then
 4
            asked the unit which of those Soldiers were black males of medium size and
 5          height.
 6          2.     During the early afternoon of 23 September 2010, SPC Johnson told
 7          CID that he observed an unknown black male walking and pacing back and
            forth during physical training hours for approximately the prior two weeks.
 8
            3.     In the afternoon of 23 September 2010, the accused was one of three
 9          Soldiers requested to go to CID for in-depth canvas interviews, because of
10          the physical description of the alleged perpetrator from PFC P and a list of
            Soldiers in the unit that were not at physical training. In an abundance of
11          caution, all of these Soldiers were advised of their rights, in case they became
12          subjects and made statements.

13          4.      Special Agent Manor first interacted with the accused at
            approximately 1430 hours on 23 September 2010. Neither she nor any other
14          CID agent, on 23 or 24 September 2010, asked the accused about how much
15          sleep he had the night prior nor whether he was on any prescription
            medication. At approximately 1442 hours, she advised the accused of his
16          rights, and he waived his rights and agreed to discuss the incident without a
            lawyer.
17
18          5.     After interviewing SSG Yukon Brown, CID agents asked PFC P if
            she knew SSG Brown well enough to recognize his voice. She stated that
19          she did and that her attacker was definitely not SSG Brown.
20          6.     The accused became a suspect, after he made inconsistent statements
21          about when he came on post the day prior; stated that he was wearing stripped
            ACU’s [sic], which was similar to the description by PFC P and make [sic]
22          other suspicious statements[.]
23
     Answer (Doc. 14), Findings of Fact & Conclusions of Law from Post-Trial Hr’g (Exh.
24
     “26”) (Doc. 17-6) at 000291–92.2
25
            On September 27, 2010, Petitioner was charged with one (1) count of attempted
26
27          2
              Page citations for Respondent’s exhibits refer to the Bates Stamp for ease of reference.
28   All other page citations refer to the Case Management/Electronic Case Files (“CM/ECF”) page
     number.

                                                   -2-
      Case 4:17-cv-00542-JAS Document 37 Filed 02/26/21 Page 3 of 27



 1   murder, one (1) count of rape, four (4) counts of robbery, two (2) counts of sodomy, four
 2   (4) counts of aggravated assault, and one (1) count of kidnapping. See Answer (Doc. 14),
 3   Charge Sheet 9/27/2010 (Exh. “50”) (Doc. 18). On December 2, 2010, Lieutenant Colonel
 4   Joseph B. Morse recommended that the charges and specifications in the case of Sergeant
 5   Threats be tried by a general court-martial. See Answer (Doc. 14), LTC Morse Memo. to
 6   CMDR, Ft. Campbell Installation 12/2/2010 (Exh. “45”) (Doc. 18). On May 17, 2011,
 7   following the court-martial, Petitioner was found guilty of one (1) specification of rape,
 8   one (1) specification of robbery, two (2) specifications of forcible sodomy, one (1)
 9   specification of assault with a dangerous weapon, one (1) specification of assault
10   consummated by a battery, and one (1) specification of kidnapping. Answer (Doc. 14),
11   MAJ GEN McConville Memo. to CMDR 11/5/2011 (Exh. “28”) (Doc. 17-7) at 000316;
12   Answer (Doc. 14), Dept. of the Army Rpt. of Result of Trial (Exh. “37”) (Doc. 17-9).
13   Petitioner “was sentenced to be reduced to the grade of E1, to forfeit all pay and allowances,
14   to be confined for fifty (50) years and to be dishonorably discharged from the service.”
15   Answer (Doc. 14), Exh. “28” at 000316. Staff Judge Advocate Lieutenant Colonel Morse
16   recommended that the findings and sentence be approved and, except for the dishonorable
17   discharge, ordered executed. Answer (Doc. 14), LT COL Morse Memo. to CMDR
18   6/8/2011 (Exh. “34”) (Doc. 17-9) at 000388. Petitioner was also to “be credited with one-
19   hundred seventy-five (175) days confinement against the sentence to confinement.” Id.
20          B.     Post-Trial Matters
21                 1. Post-Trial Brief
22          On September 11, 2011, counsel for Petitioner made post-trial submissions
23   “pursuant to [Rules for Court-Martial (R.C.M.)] 1105 and R.C.M. 1106, and Article 38(c)
24   of the Uniform Code of Military Justice (UCMJ).” Answer (Doc. 14), CPT Moy, Defense
25   Counsel, Memo. to LT COL Bovarnick 9/11/2011 (Exh. “29”) (Doc. 17-7). Petitioner
26   sought disapproval of “the findings and sentence and [an] order [for] a new hearing based
27   on not having effective counsel.” Id., Exh. “29” at 000319. Alternatively, Petitioner
28   requested a “post-trial Article 39(a) session pursuant to R.C.M. 1102(d) to allow SGT


                                                 -3-
      Case 4:17-cv-00542-JAS Document 37 Filed 02/26/21 Page 4 of 27



 1   Threats to argue ineffective assistance of counsel.” Id., Exh. “29” at 000319. Petitioner’s
 2   ineffective assistance claim included 1) “numerous alleged failures to uncover and research
 3   leads”; 2) an alleged “failure to inform SGT Threats of his rights to counsel properly”; and
 4   3) an alleged “failure to uncover that a CID eyewitness stated that SGT Threats was not
 5   the attacker.” Id., Exh. “29” at 000319.
 6          Regarding defense counsel CPT Vargas’s alleged failure to investigate, Petitioner
 7   first asserted that CPT Vargas did not believe that CID Agent SA Bullock threatened
 8   Petitioner with releasing his family’s information to the family of the victim. Id., Exh.
 9   “29” at 000320. Petitioner further asserted that CPT Vargas did not ask SA Bullock about
10   the alleged threats on the record. Answer (Doc. 14), CPT Moy Memo. to LT COL
11   Bovarnick 9/11/2011 (Exh. “29”) (Doc. 17-7) at 000320. Petitioner argued that the alleged
12   threats would have explained why he made statements to CID, and CPT Vargas’s
13   assistance was ineffective. Id., Exh. “29” at 000320. Second, Petitioner further asserted
14   that the victim “made some inconsistent statements that were not exploited by CPT
15   Vargas.” Id., Exh. “29” at 000321. Petitioner alleges that this failure was ineffective
16   assistance of counsel. Id., Exh. “29” at 000321. Third, Petitioner argued that “[t]he DNA
17   evidence is [sic] this case is mostly weak, except for PFC P[’s] DNA on a glove allegedly
18   found in SGT Threats storage area.” Id., Exh. “29” at 000321. Petitioner further argued
19   that because there were two gloves found in his storage area, both left handed; one size 11
20   and one size 10; one with SGT Threats’s name written inside, one without; and no
21   identification by the laboratory regarding which glove had the victim’s DNA, CPT Vargas
22   was ineffective for not investigating which glove contained the victim’s DNA further.
23   Answer (Doc. 14), CPT Moy Memo. to LT COL Bovarnick 9/11/2011 (Exh. “29”) (Doc.
24   17-7) at 000321. Petitioner reasons that if the DNA was on the unmarked glove, it would
25   exonerate him. Id., Exh. “29” at 000321. Fourth, Petitioner asserted that “CPT Vargas
26   failed to get into evidence that SGT Threats received an Army Emergency Relief (“AER”)
27   loan of $1000.00 shortly before the incident occurred. Id., Exh. “29” at 000321.
28          Petitioner also alleged that “CPT Vargas stated that he believed SGT Threats was


                                                -4-
      Case 4:17-cv-00542-JAS Document 37 Filed 02/26/21 Page 5 of 27



 1   guilty[,] . . . [and] continued that if SGT Threats didn’t like it he could fire CPT Vargas but
 2   that it would be a waste of money because of the impending trial date and that no attorney
 3   could get prepared in time.” Id., Exh. “29” at 000321. Petitioner further alleged that CPT
 4   Vargas informed him that he would have to pay for a civilian attorney, and that Petitioner
 5   would be unable to get another Trial Defense Service (TDS) counsel at no expense. Id.,
 6   Exh. “29” at 000321.       Petitioner asserted that CPT Vargas’s advice fell below the
 7   professional standard of conduct. Answer (Doc. 14), CPT. Moy Memo. to LT. COL.
 8   Bovarnick 9/11/2011 (Exh. “29”) (Doc. 17-7) at 000321.
 9          Petitioner further asserted that he “was brought in to CID on 23 September primarily
10   because he met a description from SPC Kevin Johnson and was not at the PT formation on
11   the day in question, 22 September 2010.” Id., Exh. “29” at 000321. Petitioner alleged that
12   SPC Johnson “was requested as a government witness and flew back to Fort Campbell,
13   TN[,] [where] [u]pon arriving at Fort Bragg he saw SGT Threats and greeted him in the
14   TDS office.” Id., Exh. “29” at 000322. Petitioner further alleged that “CPT Vargas never
15   spoke to SPC Johnson[,] [and] [h]ad he done so, CPT Vargas would have realized that SPC
16   Johnson would have affirmatively stated that SGT Threats was not the individual he saw
17   around the barracks.” Id., Exh. “29” at 000322.
18                 2. Letter from Petitioner
19          Attached to CPT Moy’s memorandum was a letter written by Petitioner to MAJ
20   GEN McConville. Answer (Doc. 14), CPT Moy Memo. to LT COL Bovarnick 9/11/2011
21   (Exh. “29”) (Doc. 17-7), Threats Ltr. to MAJ GEN McConville (App’x “A”) (Doc. 17-8)
22   at 000330–000340. Petitioner reiterated many of the claims put forth by CPT Moy on his
23   behalf. See id., Exh. “29,” App’x “A.” Petitioner alleged that CPT Vargas believed that
24   Petitioner was guilty and failed to follow-up on issues Petitioner sought him to investigate.
25   Id., Exh. “29,” App’x “A” at 000330–000331. Petitioner further alleged that CPT Vargas
26   informed Petitioner that he “could fire him & hire another attorney, but I’d be wasting
27   money because of how close the trial was it wouldn’t be enough time for a new attorney to
28   get up to date.” Id., Exh. “29,” App’x “A” at 000331. Petitioner stated that he had his wife


                                                  -5-
      Case 4:17-cv-00542-JAS Document 37 Filed 02/26/21 Page 6 of 27



 1   call the Judge Advocate General’s (JAG) office, but she was unable to obtain an
 2   appointment for him. Id., Exh. “29,” App’x “A” at 000331. Petitioner alleged that SA
 3   Bullock threatened to give information regarding Petitioner’s family to the victim’s family.
 4   Answer (Doc. 14), CPT Moy Memo. to LT COL Bovarnick 9/11/2011 (Exh. “29”) (Doc.
 5   17-7), Threats Ltr. to MAJ GEN McConville (App’x “A”) (Doc. 17-8) at 000331.
 6   Petitioner further alleged that CPT Vargas did not believe that this had occurred. Id., Exh.
 7   “29,” App’x “A” at 000331. Petitioner also alleged that SPC Johnson made a statement
 8   regarding a “black male that fit PFC P[’s] vague discription [sic] of her attacker” that SPC
 9   Johnson saw “hanging around the unit[.]” Id., Exh. “29,” App’x “A” at 000332. Petitioner
10   argued that he “met the discription [sic] given by Spc. Johnson exactly.” Id., Exh. “29,”
11   App’x “A” at 000332. Petitioner then alleged that SPC Johnson “was flown out 15 Mar
12   2011 to back up his statement, he told the prosecuter [sic], only after finding out I was
13   being accused, that I wasn’t the person he saw.” Id., Exh. “29,” App’x “A” at 000332.
14   Petitioner asserted that SSG Brown was also a possible suspect, but Petitioner was targeted
15   because of his clothing. Answer (Doc. 14), CPT Moy Memo. to LT COL Bovarnick
16   9/11/2011 (Exh. “29”) (Doc. 17-7), Threats Ltr. to MAJ GEN McConville (App’x “A”)
17   (Doc. 17-8) at 000332. Petitioner also alleged that the victim’s statement was “full of
18   inconsistencies” and that she “brought up a few things that was [sic] not true[.]” Id., Exh.
19   “29,” App’x “A” at 000332–000333. Petitioner alleged that he told CPT Vargas that his
20   “interrigation [sic] wasn’t a question asking process, it was a finger pointing, you did this
21   process.” Id., Exh. “29,” App’x “A” at 000333. Petitioner also urged that the victim
22   “changed parts of her story to better suit me make the already horrible charges I was facing
23   worse.” Id., Exh. “29,” App’x “A” at 000334. Petitioner challenged the DNA evidence
24   arguing that his DNA was not found in her vaginal swabs and that the “dna found in her
25   panties, the chance of occurrence is 1 of 645 black males.” Id., Exh. “29,” App’x “A” at
26   000335. Petitioner argued that the DNA evidence found on the gloves was inconsistent
27   with the victim’s statement. Answer (Doc. 14), CPT Moy Memo. to LT COL Bovarnick
28   9/11/2011 (Exh. “29”) (Doc. 17-7), Threats Ltr. to MAJ GEN McConville (App’x “A”)


                                                 -6-
      Case 4:17-cv-00542-JAS Document 37 Filed 02/26/21 Page 7 of 27



 1   (Doc. 17-8) at 000336. Petitioner explained that the money he had in his wallet was due
 2   to receipt of a $1000.00 AER loan. Id., Exh. “29,” App’x “A” at 000337. Petitioner noted
 3   that he had told his defense lawyer, CPT Vargas, this information, but CPT Vargas refused
 4   to question a witness during trial about Petitioner’s receipt of the loan. Id., Exh. “29,”
 5   App’x “A” at 000337. Petitioner asserted that “[d]uring [his] confinement [he] asked Cpt
 6   Vargas to look into several things that would prove [he was] innocent.” Id., Exh. “29,”
 7   App’x “A” at 000337. Additionally, Petitioner took issue with SA Mannor having drafted
 8   the report regarding his interrogation alleging that she had not been present. Id., Exh. “29,”
 9   App’x “A” at 000337–000338. Petitioner admitted that the report was not used at trial.
10   Answer (Doc. 14), CPT Moy Memo. to LT COL Bovarnick 9/11/2011 (Exh. “29”) (Doc.
11   17-7), Threats Ltr. to MAJ GEN McConville (App’x “A”) (Doc. 17-8) at 000337–000338.
12   Petitioner also alleged that SA Joubert was not truthful regarding questioning Petitioner
13   about his dominant hand. Id., Exh. “29,” App’x “A” at 000338. Based on these allegations,
14   Petitioner sought a retrial. Id., Exh. “29,” App’x “A” at 000338.
15                  3. Post-Trial Supplement
16          On October 5, 2011, a post-trial hearing under Article 39(a) was recommended, so
17   the military judge could “determine the legal sufficiency of the adjudged findings and
18   sentence.” Answer (Doc. 14), LTC Edwards Memo. to CMDR, 101st Airborne Division
19   (Air Assault) and Ft. Campbell 10/5/2011 (Exh. “28”) at 000317. On December 12, 2011,
20   defense counsel submitted new information alleging that Petitioner’s prior defense counsel,
21   CPT Vargas did not investigate SSG Brown as the perpetrator and therefore provided
22   ineffective assistance. Answer (Doc. 14), CPT Moy Memo. to LTC Bovarnick 12/12/2011
23   (Exh. “27”).
24                  4. Post-Trial Findings of Fact & Conclusions of Law
25          On December 21, 2011, Colonel Grammel issued his Findings of Fact &
26   Conclusions of Law from Post-Trial Hearing. Answer (Doc. 14), Findings of Fact &
27   Conclusions of Law from Post-Trial Hr’g (Exh. “26”) (Doc. 17-6). The court found that
28   “CID agents asked PFC P if she knew SSG Brown well enough to recognize his voice[,]


                                                 -7-
      Case 4:17-cv-00542-JAS Document 37 Filed 02/26/21 Page 8 of 27



 1   [and] [s]he stated that she did and that her attacker was definitely not SSG Brown.” Id.,
 2   Exh. “26” at 000292. The court noted that “[t]he accused became a suspect, after he made
 3   inconsistent statements about when he came on post the day prior; stated that he was
 4   wearing stripped ACU’s, which was similar to the description by PFC P and make [sic]
 5   other suspicious statements[.]” Id., Exh. “26” at 000292. The court further found that
 6   “Special Agent Bullock never threatened the accused[,] . . . [and] [a]t the post-trial hearing,
 7   the testimony of SA Bullock was more credible than the testimony of the accused.” Id.,
 8   Exh. “26” at 000292. The court also found that CPT Vargas fully advised Petitioner of his
 9   rights to counsel and corresponded regularly with him. Id., Exh. “26” at 000293. The court
10   noted that “CID agents confirmed with Army Community Services that the accused had
11   received an Army Emergency Relief loan in the amount of $1,000.00 in September 2010.”
12   Answer (Doc. 14), Findings of Fact & Conclusions of Law from Post-Trial Hr’g (Exh.
13   “26”) (Doc. 17-6) at 000293. The court found that CPT Vargas listened to information
14   provided by Petitioner, “used some of the information, and followed certain leads[,] [but]
15   [a]fter consideration, the defense counsel decided to not pursue some of the leads, because
16   they were not helpful to the case.” Id., Exh. “26” at 000294. CPT Vargas considered and
17   rejected follow-up regarding the victim’s statement that Petitioner was her squad leader,
18   although he was not; the difference between the ammunition described by the victim and
19   that found in Petitioner’s quarters; SPC Johnson’s observations; SSG Brown as a person
20   of interest; and the AER loan to Petitioner. Id., Exh. “26” at 000294. The court found that
21   “[t]he accused never told CPT Vargas about which hand the gloves were for or whether
22   CID asked the accused about his dominant hand.” Id., Exh. “26” at 000294.
23          The court noted that at Petitioner’s arraignment, “the military judge advised the
24   accused of his rights to counsel[,] [t]he accused stated that he understood and had no
25   questions[,] . . . [and] he wanted to be represented by CPT Vargas alone.” Id., Exh. “26”
26   at 000294. The court further noted that CPT Vargas requested appointment of a DNA
27   expert and a forensic psychologist, and both requests were granted. Answer (Doc. 14),
28   Findings of Fact & Conclusions of Law from Post-Trial Hr’g (Exh. “26”) (Doc. 17-6) at


                                                  -8-
      Case 4:17-cv-00542-JAS Document 37 Filed 02/26/21 Page 9 of 27



 1   000294–000295. The court also acknowledged that CPT Vargas filed a motion to suppress
 2   Petitioner’s statements based on the length and manner of the interrogation. Id., Exh. “26”
 3   at 000294. The court held “that the government satisfied its burden of prove [sic] by a
 4   preponderance of the evidence that [Petitioner’s] statements were voluntary, and the
 5   motion [to suppress] was denied.” Id., Exh. “26” at 000295.
 6          The court recognized “CPT Vargas’s trial strategy was to focus on what he assessed
 7   to be the two main parts of the prosecution’s case against the accused – the statements to
 8   CID and the DNA evidence.” Id., Exh. “26” at 000295. CPT Vargas requested and was
 9   granted additional funding for the defense’s DNA expert. Id., Exh. “26” at 000296. CPT
10   Vargas also requested assistance from his senior defense counsel, MAJ Kranz, due to the
11   complexity of the case. Answer (Doc. 14), Findings of Fact & Conclusions of Law from
12   Post-Trial Hr’g (Exh. “26”) (Doc. 17-6) at 000296. The court noted that this request was
13   granted and MAJ Kranz “assessed the case and discussed trial strategy with CPT Vargas.”
14   Id., Exh. “26” at 000296. “Major Kranz detailed himself as the assistant defense counsel
15   so that he would be available to assist CPT Vargas.” Id., Exh. “26” at 000296. The court
16   observed that “[t]he issue of a new defense counsel from TDS was never brought up before
17   post-trial[;] [t]he accused never said that he wanted one or said that he was displeased with
18   CPT Vargas[;] [and] [t]he accused never said that he no longer wanted CPT Vargas to be
19   his attorney . . . before or during the trial.” Id., Exh. “26” at 000296. The court further
20   observed that at an Article 39(a) session prior to trial, Petitioner confirmed to the military
21   judge that he wished to be represented by CPT Vargas and MAJ Kranz. Id., Exh. “26” at
22   000296. The court found that during trial, defense counsel cross-examined the victim
23   regarding her inability to identify her assailant despite speaking with Petitioner daily prior
24   to the attack; whether she told agents about starting to see spots; that she brought up her
25   fiancé first; and that she did not have any bruising or other injuries to her neck. Answer
26   (Doc. 14), Findings of Fact & Conclusions of Law from Post-Trial Hr’g (Exh. “26”) (Doc.
27   17-6) at 000297. The court further found that defense counsel relitigated the voluntariness
28   of Petitioner’s statements when cross-examining SA Manor, SA Bullock, SA Yeatts, SA


                                                 -9-
      Case 4:17-cv-00542-JAS Document 37 Filed 02/26/21 Page 10 of 27



 1   Joubert, and SA Wallace. Id., Exh. “26” at 000297. The court also found that “[w]hen
 2   cross-examining Ms. Lyons, one of the defense counsel’s topics was possible alternate
 3   causes of the petechiae found on PFC P[.]” Id., Exh. “26” at 000297. The court noted that
 4   CPT Vargas’s cross-examination of the DNA examiner, Ms. Courtney Tourre, “included
 5   the limited significance of the statistical findings for the DNA on the panties and the DNA
 6   on the car seat fabric swatch, as well as the absence of evidence of DNA in other locations
 7   where it might have been expected.” Id., Exh. “26” at 000297.
 8          The court “applied the three-pronged test from United States v. Polk, 32 M.J. 150,
 9   153 (C.M.A. 1991).” Answer (Doc. 14), Findings of Fact & Conclusions of Law from
10   Post-Trial Hr’g (Exh. “26”) (Doc. 17-6) at 000298. The court delineated the Polk test
11   noting that “[t]he first prong asks whether the allegations are true, and if they are, whether
12   there is a reasonable explanation for counsel’s action in the defense of the case.” Id., Exh.
13   “26” at 000298. The court found “[t]he first allegation . . . that CPT Vargas misadvised
14   the accused about the accused’s rights to counsel . . . [wa]s not true.” Id., Exh. “26” at
15   000298. The court found “[t]he second allegation . . . that CPT Vargas failed to explore
16   on the record an additional possibility that the accused’s statements were involuntary
17   because SA Bullock threatened to release personal information about SGT Threats’ family
18   to the family of PFC P . . . [wa]s true.” Id., Exh. “26” at 000298. The court reviewed CPT
19   Vargas’s explanation for not exploring that possibility on the record and found it
20   reasonable. Id., Exh. “26” at 000298. The court found “[t]he third allegation was that CPT
21   Vargas failed to exploit certain parts of PFC P[’s] testimony, specifically her description
22   of the ammunition she saw[] versus the ammunition found in the accused quarters and her
23   testimony about the attacker’s belief that she had a son.” Id., at Exh. “26” at 000299. The
24   court reviewed CPT Vargas’s decision-making regarding the ammunition, as well as the
25   victim’s testimony regarding the attacker’s belief that she had a son, as well as her
26   testimony regarding her duty relationship with Petitioner. Answer (Doc. 14), Findings of
27   Fact & Conclusions of Law from Post-Trial Hr’g (Exh. “26”) (Doc. 17-6) at 000299. The
28   court found CPT Vargas’s explanations reasonable and his cross-examinations focused and


                                                 - 10 -
      Case 4:17-cv-00542-JAS Document 37 Filed 02/26/21 Page 11 of 27



 1   effective. Id., Exh. “26” at 000299. The court described Petitioner’s fourth allegation
 2   regarding CPT Vargas’s alleged failure to “draw attention to the fact that one of the two
 3   left-handed gloves was one size 11 with the accused’s name written on it and one was size
 4   10 without writing on it.” Id., Exh. “26” at 000299. The court found this allegation to be
 5   true, but that Petitioner’s failure to mention this to CPT Vargas before trial, as well as the
 6   “little difference between size 10 and size 11 gloves, [that] people do not write on all their
 7   gloves, and [that] both gloves were found in the accused’s storage shed[,]” were reasonable
 8   explanations as to why defense counsel did not inquire further. Id., Exh. “26” at 000299.
 9   The court further observed that “there facts [we]re insignificant and would have no
10   impact[.]” Id., Exh. “26” at 000299. The court described the fifth allegation as CPT Vargas
11   “not successfully introduc[ing] evidence showing that the accused received an Army
12   Emergency Relief loan.” Answer (Doc. 14), Findings of Fact & Conclusions of Law from
13   Post-Trial Hr’g (Exh. “26”) (Doc. 17-6) at 000299. The court determined this allegation
14   to be true, and that CPT Vargas provided “no reasonable explanation for . . . not checking
15   into the details of such a loan.” Id., Exh. “26” at 000299. The court found “[t]he sixth
16   allegation . . . that CPT Vargas did not speak with or present the testimony of SPC Johnson
17   . . . [wa]s true.” Id., Exh. “26” at 000300. The court noted that “Specialist Johnson
18   observed an unknown black male walking back and forth during physical training hours
19   for the two weeks prior to 22 September 2010[;] [h]owever, SPC Johnson did not observe
20   the person with PFC P on 22 September 2010.” Id., Exh. “26” at 000300. The court further
21   noted that “Specialist Johnson’s description of the person’s clothing differed from the
22   description by PFC P[,]” and SPC Johnson’s description did not result in Petitioner being
23   asked to go to CID. Id., Exh. “26” at 000300. The court accepted that “Captain Vargas
24   read SPC Johnson’s statement and decided it was not relevant.” Answer (Doc. 14),
25   Findings of Fact & Conclusions of Law from Post-Trial Hr’g (Exh. “26”) (Doc. 17-6) at
26   000300. The court further noted that “[t]here was also an allegation that CPT Vargas did
27   not pursue whether or not the accused was PFC P[’s] actual squad leader[,] . . . which [wa]s
28   true.” Id., Exh. “26” at 000300. The court found CPT Vargas’s assertion that this fact was


                                                 - 11 -
      Case 4:17-cv-00542-JAS Document 37 Filed 02/26/21 Page 12 of 27



 1   not relevant incorrect, but agreed with his statement that it would not exonerate Petitioner.
 2   Id., Exh. “26” at 000300. The court observed that if the victim’s assailant had been her
 3   squad leader, she would have been expected to recognize him. Id., Exh. “26” at 000300.
 4   The court further observed that “[t]his weakness in the government’s case was obvious to
 5   the finder of fact, and the defense counsel exploited this fact during cross-examination of
 6   PFC P[.]”    Id., Exh. “26” at 000300.       The court found CPT Vargas’s explanation
 7   reasonable. Answer (Doc. 14), Findings of Fact & Conclusions of Law from Post-Trial
 8   Hr’g (Exh. “26”) (Doc. 17-6) at 000300. “Lastly, there was an allegation that CPT Vargas
 9   did not interview SSG Brown[,] . . . [which the court found] [wa]s true.” Id., Exh. “26” at
10   000300. The court found that although “Staff Sergeant Brown was initially a person of
11   interest[,] . . . investigated by CID[,] Private First Class P kn[ew] SSG Brown, and . . . said
12   that [her attacker] was definitely not SSG Brown.” Id., Exh. “26” at 000300. The court
13   further found that “[t]here was nothing that would indicate to a defense counsel that an
14   interview with SSG Brown would be anything but futile[,]” and therefore CPT Vargas’s
15   explanation was reasonable. Id., Exh. “26” at 000300.
16          The court described the second prong of Polk to require “if the allegations are true,
17   [the court must assess] whether the accused has proven that the defense counsel’s ‘level of
18   advocacy fell measurably below’ an objective standard of reasonableness.” Id., Exh. “26”
19   at 000300. “The only allegation that was true, without a reasonable explanation, and
20   survives to the second prong[,] was the failure to further investigate the AER loan.”
21   Answer (Doc. 14), Findings of Fact & Conclusions of Law from Post-Trial Hr’g (Exh.
22   “26”) (Doc. 17-6) at 000300. The court considered any deficiencies “in context of the
23   defense counsel’s performance throughout the whole case.” Id., Exh. “26” at 000301.
24   After review of defense counsel’s performance, the court found that “[t]he errors were no[t]
25   so serious as to deprive the accused of a fair trial whose result is reliable.” Id., Exh. “26”
26   at 000301. The court further found that “[c]onsidering the advocacy of the defense counsel
27   throughout the entire case, it did not fall significantly below what we ordinarily expect
28   from fallible lawyers.” Id., Exh. “26” at 000301. The court observed that “[e]ven if the


                                                 - 12 -
      Case 4:17-cv-00542-JAS Document 37 Filed 02/26/21 Page 13 of 27



 1   accused had proven the second prong, the accused failed to prove the third prong[,] . . .
 2   [and] [t]here were no errors that were so serious as to deprive the accused of a fair trial.”
 3   Id., Exh. “26” at 000301.
 4          The court also considered whether “the Specification of Charge VI [f]ail[ed] to
 5   [s]tate an [o]ffense.” Answer (Doc. 14), Findings of Fact & Conclusions of Law from
 6   Post-Trial Hr’g (Exh. “26”) (Doc. 17-6) at 000301. The court observed that “[t]he accused
 7   never challenged the sufficiency of the Specification of Charge VI during the post-trial
 8   phase, until the court raised the issue and requested briefs on it.” Id., Exh. “26” at 000302.
 9   The court concluded that “[t]he Specification of Charge VI, when liberally construed, states
10   the offense of kidnapping.” Id., Exh. “26” at 000303. The court further noted that the
11   “factual allegations along with the record of trial sufficiently protect the accused against
12   double jeopardy.” Id., Exh. “26” at 000303.
13          On January 3, 2012, Petitioner petitioned for clemency seeking a reduction in his
14   time of confinement. See Answer (Doc. 14), LT Moy Memo. to LTC Bovarnick 1/3/2012
15   (Exh. “25”). On January 4, 2012, LTC Bovarnick adopted the June 8, 2011 advice and
16   recommendations by his predecessor, found Petitioner’s ineffective assistance of counsel
17   allegations to be without merit, and recommended approval of “the findings and sentence
18   and, except for that part of the sentence extending to a dishonorable discharge, order it
19   executed.” Answer (Doc. 14), LTC Bovarnick Memo. to CMDR, 101st Airborne Division
20   (Air Assault) and Fort Campbell 1/4/2012 (Exh. “24”). On January 4, 2012, Major General
21   McConville approved and executed Petitioner’s sentence, “except for that part of the
22   sentence extending to a dishonorable discharge[.]” Answer (Doc. 14), Action 1/4/2012
23   (Exh. “23”); see also Answer (Doc. 14), Gen. Court-Martial Order No. 1 1/4/2012 (Exh.
24   “22”) at 000181.
25          C.     Appellate Review
26                 1. United States Army Court of Criminal Appeals
27                        a. Initial appeal
28          On February 8, 2012, the record of trial was referred to the United States Army


                                                 - 13 -
      Case 4:17-cv-00542-JAS Document 37 Filed 02/26/21 Page 14 of 27



 1   Court of Criminal Appeals (“ACCA”) for appellate review and counsel appointed. Answer
 2   (Doc. 14), Referral and Designation of Counsel 2/8/2012 (Exh. “21”). On January 3, 2013,
 3   after multiple extensions of time, Petitioner filed his appellate brief. See Answer (Doc.
 4   14), Br. on Behalf of Appellant (Exh. “16”) (Doc. 17); see also Answer (Doc. 14) Mot. for
 5   Ext. of Time (Exhs. “17,” “18,” & “19”) (Doc. 17-1). Counsel asserted that “[t]he
 6   government did not provide appellant with the required notice of the terminal element of
 7   Article 134, UCMJ, which was the basis for the Charge VI and its Specification.” Answer
 8   (Doc. 14), Exh. “16” at 000136.           As such, counsel sought Petitioner’s kidnapping
 9   conviction to be set aside. Id., Exh. “16” at 000139. Counsel also argued that in light of
10   this alleged error, a sentence rehearing was required. Id., Exh. “16” at 000139–000140.
11   Petitioner’s counsel also directed the appellate court to issues raised in Petitioner’s
12   Grostefon3 brief attached as an appendix. Answer (Doc. 14), Br. on Behalf of Appellant
13   (Exh. “16”), App’x “A.” Petitioner asserted four (4) grounds for relief, including 1) his
14   sentence was “extreme and overly harsh”; 2) ineffective assistance of trial counsel; 3) the
15   involuntary nature of his statements; and 4) insufficiency of the evidence. See Id., Exh.
16   “16,” App’x “A.”        Petitioner’s ineffective assistance of counsel claim encompassed
17   counsel’s alleged failure to a) properly advise Petitioner regarding his right to counsel; b)
18   “investigate or raise the issue that appellant’s family was threatened by CID investigators”;
19   c) “investigate or present any evidence that appellant had received an AER loan just prior
20   to the alleged offenses”; d) “investigate or present evidence about SSG Yukon Brown at
21   trial”; e) “investigate or present evidence regarding SPC Johnson seeing an individual
22   lurking around the unit location prior to the alleged offenses”; and f) “file a motion to
23   suppress the search and seizure of appellant as a suspect in this case.” Id., Exh. “16,”
24
            3
               United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982). The Court of Military Appeals
25
     held that it “will require that when the accused specifies error in his request for appellate
26   representation or in some other form, the appellate defense counsel will, at a minimum, invite the
     attention of the Court of Military Review to those issues and, in its decision, the Court of Military
27   Review will, at a minimum, acknowledge that it has considered those issues enumerated by the
     accused and its disposition of them.” Grostefon, 12 M.J. at 436.
28


                                                    - 14 -
      Case 4:17-cv-00542-JAS Document 37 Filed 02/26/21 Page 15 of 27



 1   App’x “A” at 000143–000146. Regarding the sufficiency of the evidence, Petitioner
 2   highlighted that a) “[t]here was another soldier in the unit who fit the profile and unique
 3   characteristics detailed by PFC KP”; b) “[o]nly one glove seized from appellant’s house
 4   tested positive for PFC KP’s DNA[,] . . . which was inconsistent with PFC KP’s
 5   testimony”; c) “Specialist Johnson saw an individual fitting the [sic] PFC KP’s description
 6   lurking around the unit area during PT hours during the weeks prior to the alleged
 7   offenses”; and d) “[t]he profiles and ratios for the DNA attributed to appellant and found
 8   in PFC KP’s car and underwear [we]re not overwhelming.” Id., Exh. “16,” App’x “A” at
 9   000147–000148. Based on these alleged failures and deficiencies, Petitioner sought the
10   court to set aside his findings of guilt and sentence. Id., Exh. “16,” App’x “A” at 000146,
11   000148.
12          On July 31, 2013, the Government filed its response. Answer (Doc. 14), Br. on
13   Behalf of Appellee (Exh. “13”) (Doc. 17). On August 1, 2013, Petitioner formally moved
14   for the admission of additional Grostefon material. Answer (Doc. 14), Mot. to Attach
15   Additional Grostefon Matters (Exh. “12”) (Doc. 16). Petitioner asserted that 1) he did not
16   receive effective assistance of counsel because counsel allegedly “failed to move for a
17   change of venue”; and 2) the appellate court should consider additional material, including,
18   “[p]ersonal matters typed by appellant[,]” excerpts from Petitioner’s letter to his individual
19   military counsel, Second Platoon, Headquarters Service Company’s (“HSC”) alert roster,
20   and Petitioner’s Sprint telephone call log. Answer (Doc. 14), Exh. “12,” App’x “C” at
21   000079. Petitioner further urged that his phone records “establish that appellant had
22   contact with a member of his unit and learned of the attacks on PFC KP from his
23   leadership[,] . . . [which] explains why appellant mentioned PFC KP in his initial interview
24   with CID before the agent mentioned PFC KP.” Id., Exh. “12,” App’x “C” at 000080. On
25   August 6, 2013, Petitioner replied and asserted that the Government’s arguments were
26   speculative, further urging that the Government “failed to allege a terminal element in the
27   Specification of Charge VI and there is no mention in the record prior to closing argument
28   of the terminal elements.” Answer (Doc. 14), Reply Br. on Behalf of Appellant (Exh. “11”)


                                                 - 15 -
     Case 4:17-cv-00542-JAS Document 37 Filed 02/26/21 Page 16 of 27



 1   (Doc. 16) at 000062, 000064.
 2          On September 4, 2013, the United States Army Court of Criminal Appeals issued a
 3   Summary Disposition of Petitioner’s appeal. See Answer (Doc. 14), Summ. Disposition
 4   (Exh. “10”) (Doc. 16). The appellate court held that “the Specification of Charge VI d[id]
 5   not allege the Article 134, UCMJ, terminal element of conduct that is prejudicial to good
 6   order and discipline (Clause 1) or of a nature to bring discredit upon the armed forces
 7   (Clause 2).” Id., Exh. “10” at 000058. As such, the ACCA found that appellant was not
 8   given “sufficient notice of the missing terminal element required to prove the kidnapping
 9   offense” and set aside the findings of guilty to Charge VI and its Specification. Id., Exh.
10   “10” at 000058. The appellate court next considered whether reassessment of Petitioner’s
11   sentence was appropriate. Id., Exh. “10” at 000059. The court “initially note[d] the
12   evidence underlying the kidnapping charge was proper aggravation evidence which would
13   have been available to the military judge regardless of it appearing on the charge sheet.”
14   Id., Exh. “10” at 000059. Upon further consideration, the appellate court found “beyond a
15   reasonable doubt that appellant would have received a sentence on the remaining
16   convictions of no less than that approved by the convening authority.” Id., Exh. “10” at
17   000059. Accordingly, the ACCA set aside the findings of guilty to Charge VI and its
18   Specification, affirmed the remaining findings of guilty, and affirmed Petitioner’s
19   sentence. Answer (Doc. 14), Summ. Disposition (Exh. “10”) (Doc. 16) at 000059. The
20   appellate court also held that the matters personally raised by Petitioner pursuant to
21   Grostefon were without merit. Id., Exh. “10” at 000057.
22                          b. Reconsideration
23          On October 3, 2013, Petitioner filed a motion for reconsideration and to file
24   additional Grostefon matters. See Answer (Doc. 14), Mot. Reconsideration and Mot. for
25   Leave to File Add’l Grostefon Matters Out of Time (Exh. “9”) (Doc. 15). Petitioner sought
26   reconsideration of the ACCA’s “decision affirming the remaining findings of guilty and
27   the sentence[.]” Id., Exh. “9” at 000043. Petitioner also sought to raise an additional
28   Grostefon matter alleging ineffective assistance of trial counsel resulted in Petitioner not


                                                - 16 -
     Case 4:17-cv-00542-JAS Document 37 Filed 02/26/21 Page 17 of 27



 1   testifying during the suppression hearing. See id., Exh. “9,” App’x “A.” Petitioner urged
 2   that if he had been allowed to testify, he could have testified that SA Bullock threatened
 3   his family’s privacy, and that when Petitioner arrived at CID, he “was wearing the same
 4   civilian clothing Spc. Johnson described in his statement” but not matching the victim’s
 5   description. Id., Exh. “9,” App’x “A” at 000046–000047. Petitioner also urged that CPT
 6   Vargas allegedly refused to question “the agents further as to why there [wa]s no
 7   documentation of the interrogation.” Id., Exh. “9,” App’x “A” at 000047. Petitioner
 8   asserted that his “testimony along with the agent’s inconsistencies, contradictions and lack
 9   of documentation would have been vital to the courts [sic] decision.” Answer (Doc. 14),
10   Mot. Reconsideration and Mot. for Leave to File Add’l Grostefon Matters Out of Time
11   (Exh. “9”) (Doc. 15), App’x “A” at 000047. Petitioner further asserted that “[t]he DNA
12   used in [his] conviction [wa]s ineffective and no justice system would have acknowledged
13   the findings especially when the prosecution’s expert concluded the profiles found appear
14   so frequently, they could belong to any unknown, unrelated male.” Id., Exh. “9,” App’x
15   “A” at 000048. Petitioner also asserted that CPT Vargas should have argued a suggestive
16   line up and attacked the victim’s statements. Id., Exh. “9,” App’x “A” at 000048–000049.
17   Finally, Petitioner again pointed to SPC Johnson’s statement that Petitioner was not the
18   individual SPC Johnson described to CID. Id., Exh. “9,” App’x “A” at 000048–000049.
19          On October 17, 2013, the United States Army Court of Criminal Appeals issued its
20   Summary Disposition on Reconsideration. Answer (Doc. 14), ACCA Summ. Disp. on
21   Recon. 10/17/2013 (Exh. “8”) (Doc. 15). The ACCA held that “Appellant’s request for
22   reconsideration is granted and we have now considered appellant’s additional Grostefon
23   matters in our reconsideration of this case[,] . . . [and] find these matters to be without
24   merit. Id., Exh. “8” at 000041. As such, the court “again set aside Charge VI and its
25   Specification and AFFIRM[ED] the remaining findings of guilty . . . [and] the approved
26   sentence.” Id., Exh. “8” at 000041.
27                 2. United States Court of Appeals for the Armed Forces
28          On December 16, 2013, counsel for Petitioner petitioned the United States Court of


                                                - 17 -
      Case 4:17-cv-00542-JAS Document 37 Filed 02/26/21 Page 18 of 27



 1   Appeals for the Armed Forces (“CAAF”) for review. Answer (Doc. 14), Pet. for Grant of
 2   Review (Exh. “7”) (Doc. 15).         On January 3, 2014, counsel for Petitioner filed a
 3   Supplement to Petition for Grant of Review. Answer (Doc. 14), Suppl. to Pet. for Grant of
 4   Review (Exh. “3”) (Doc. 15). In the supplement, counsel stated they had “carefully
 5   examined the record of trial in the case, do not admit that the findings and the sentence are
 6   correct in law and fact, and submit the case upon its merits to [the CAAF].” Id., Exh. “3”
 7   at 000006. Additionally, Petitioner submitted a Grostefon brief. See id., Exh. “3,” App’x
 8   “A” at 000010–000024. Petitioner reiterated that he had been denied effective assistance
 9   of trial counsel resulted in Petitioner not testifying during the suppression hearing. Id.,
10   Exh. “3,” App’x “A” at 000010. Petitioner reviewed how his testimony may have changed
11   the outcome of his case including alleging that 1) “SA Bullock threatened to jeopardize
12   [his] family’s privacy”; 2) Petitioner was singled out because upon arriving at CID, he
13   “was wearing the same civilian clothing Spc. Johnson described in his statement prepared
14   an hour prior to [Petitioner’s] arrival at CID[,]” but which did not match the victim’s
15   description of the attacker’s clothing; and 3) trial counsel failed to inquire regarding the
16   lack of documentation from Petitioner’s interrogation. Id., Exh. “3,” App’x “A” at
17   000010–000011, 000014–000021. Petitioner also reiterated that “[t]he DNA used in [his]
18   conviction [wa]s ineffective and no justice system would have acknowledged the findings
19   especially when the prosecution’s expert concluded the profiles found appear so frequently,
20   they could belong to any unknown, unrelated male.” Answer (Doc. 14), Suppl. to Pet. for
21   Grant of Review (Exh. “3”) (Doc. 15), App’x “A” at 000011. Petitioner questioned the
22   victim’s statements and highlighted Spc. Johnson’s additional statement that “the unknown
23   African American male he described was not [Petitioner].” Id., Exh. “3,” App’x “A” at
24   000012–000013.       Petitioner also alleged that his “Sixth Amendment Rights were
25   violated[,] [because] [d]uring the Post Trial hearing [he] was not afforded the right to
26   confront KP or Spc. Johnson.” Id., Exh. “3,” App’x “A” at 000013. Petitioner further
27   asserted that trial counsel was ineffective because counsel allegedly 1) failed to question
28   Spc. Johnson; 2) failed to investigate a person of interest; 3) failed to look into Petitioner’s


                                                  - 18 -
     Case 4:17-cv-00542-JAS Document 37 Filed 02/26/21 Page 19 of 27



 1   AER loan; 4) failed to question CID agents regarding threatening Petitioner, their lack of
 2   documentation, and conflicting testimonies; 5) failed to attack the victim’s statements; 6)
 3   told Petitioner that he thought Petitioner was guilty; 7) did not sufficiently follow-up
 4   regarding the issues counsel raised. Id., Exh. “3,” App’x “A” at 000021–000023.
 5          On January 10, 2014, the Government opposed the petition for review, relying on
 6   its brief before the ACCA. Answer (Doc. 14), Mem. for Clerk of Ct., CAAF 1/10/2014
 7   (Exh. “2”) (Doc. 15). On April 22, 2014, the CAAF issued its order denying the petition
 8   for review. Answer (Doc. 14), CAAF Order Denying Pet. (Exh. “1”) (Doc. 15).
 9          D.     The Instant Habeas Proceeding
10          On November 6, 2017, Petitioner filed his Petition Under 28 U.S.C. § 2241 for a
11   Writ of Habeas Corpus by a Person in Federal Custody (Doc. 1). Petitioner asserts one (1)
12   ground for relief. See Petition (Doc. 1). Petitioner alleges “actual and factual innocence
13   of a statutorily ineligible sentence.” Id. at 4. In support of this claim, Petitioner asserts
14   that “the DNA report states a match to 1 in 6 percentile, of a match to 1 in 14 percentile[,]
15   . . . mean[ing] the DNA match was so degraded it would match 1 in 6 people to 1 in 14
16   people tested, proving out Petitioner’s actual and factual innocence of the aforementioned
17   charges.” Id. Petitioner further asserts that “Specialist Kevin Johnson who was specifically
18   flown in to testify by the Prosecution, was told not to testify when it became known that
19   said Kevin Johnson stated it was not Petitioner that he saw prior to aforementioned crimes
20   were done to Private First Class KP.” Id. Petitioner also argues that his $1,000.00 Army
21   Emergency Relief (“AER”) loan was verified by CID on September 28, 2010, but at the
22   Article 32 Hearing on October 19, 2010, CID denied verifying the loan. Id. Finally,
23   Petitioner urges that the victim’s description of her attacker did not match him. Id.
24          On April 30, 2018, Respondent filed his Answer (Doc. 14) and on June 13, 2018,
25   Petitioner replied (Doc. 23).
26   ...
27   ...
28   ...


                                                - 19 -
      Case 4:17-cv-00542-JAS Document 37 Filed 02/26/21 Page 20 of 27



 1   II.     STANDARD OF REVIEW
 2           A.     In General
 3           “The writ of habeas corpus shall not extend to a prisoner unless . . . [h]e is in custody
 4   in violation of the Constitution or laws or treaties of the United States[.]” 28 U.S.C. §
 5   2241(c). “The military justice system is independent of the federal court system, with its
 6   own source in the constitution, its own rules of procedure and its own doctrines of
 7   substantive law.” Davis v. Marsh, 876 F.2d 1446, 1447 (9th Cir. 1989). “The statute which
 8   vests federal courts with jurisdiction over applications for habeas corpus from persons
 9   confined by the military courts is the same statute which vests them with jurisdiction over
10   the applications of persons confined by the civil courts[,] [b]ut in military habeas corpus
11   the inquiry, the scope of matters open for review, has always been more narrow than in
12   civil cases.” Burns v. Wilson, 346 U.S. 137, 139, 73 S. Ct. 1045, 1047, 97 L. Ed. 1508
13   (1953) (citations omitted). “Military law, like state law, is a jurisprudence which exists
14   separate and apart from the law which governs in our federal judicial establishment.” Id.
15   at 140, 73 S. Ct. at 1047. Thus, “[w]hen individuals punished by courts-martial seek
16   redress in the federal courts, the military justice system is thus often analogized to state
17   court systems.” Davis, 876 F.2d at 1447 (citing Noyd v. Bond, 395 U.S. 683, 693–94, 89
18   S. Ct. 1876, 1882–83, 23 L. Ed.2d 631 (1969); Gusik v. Schilder, 340 U.S. 128, 131–32,
19   71 S. Ct. 149, 151–52, 95 L. Ed. 146 (1950)). Moreover, because “the rights of men in the
20   armed forces must perforce be conditioned to meet certain overriding demands of
21   discipline and duty, and the civil courts are not the agencies which must determine the
22   precise balance to be struck in this adjustment[,] . . . Congress has taken great care both to
23   define the rights of those subject to military law, and provide a complete system of review
24   within the military system to secure those rights.” Burns, 346 U.S. at 140, 73 S. Ct. at
25   1048.
26           “In military habeas corpus cases, even more than in state habeas corpus cases, it
27   would be in disregard of the statutory scheme if the federal civil courts failed to take
28   account of the prior proceedings—of the fair determinations of the military tribunals after


                                                  - 20 -
      Case 4:17-cv-00542-JAS Document 37 Filed 02/26/21 Page 21 of 27



 1   all military remedies have been exhausted.” Burns, 346 U.S. at 142, 73 S. Ct. at 1048–49.
 2   As such, “when a military decision has dealt fully and fairly with an allegation raised in
 3   that application, it is not open to a federal civil court to grant the writ simply to re-evaluate
 4   the evidence.” Burns, 346 U.S. at 142, 73 S. Ct. at 1049 (citing Whelchel v. McDonald,
 5   340 U.S. 122, 71 S. Ct. 146, 95 L. Ed. 141 (1950)); see also Roberts v. Callahan, 321 F.3d
 6   994, 995 (10th Cir. 2003); Lips v. Commandant, U.S. Disciplinary Barracks, 997 F.2d 808,
 7   810, 811 (10th Cir. 1993). “It is the limited function of the civil courts to determine
 8   whether the military have given fair consideration to each of [Petitioner’s] claims.” Burns,
 9   346 U.S. at 144, 73 S. Ct. at 1050 (citations omitted).
10          B.     Exhaustion and Waiver
11          “Military prisoners must exhaust military remedies before seeking relief in federal
12   court.” Davis v. Marsh, 876 F.2d 1446, 1449 (9th Cir. 1989) (citing Gusik v. Schilder, 340
13   U.S. 128, 131–32, 71 S. Ct. 149, 151–52, 95 L. Ed. 146 (1950)). “The doctrine of waiver
14   rests on many of the same considerations underlying the doctrines of exhaustion and
15   abstention, including the respect due a parallel and independent system of justice, the
16   desirability of resolving claims without the need for duplicative litigation, and the benefits
17   of having constitutional decisions made in the first instance by a judge with the opportunity
18   to view counsel, witnesses and jury.” Id. (citations omitted). “To obtain federal habeas
19   review of claims based on trial errors to which no objection was made at trial, or of claims
20   that were not raised on appeal, a state prisoner must show both cause excusing the
21   procedural default and actual prejudice resulting from the error.” Lips v. Commandant,
22   U.S. Disciplinary Barracks, 997 F.2d 808, 812 (10th Cir. 1993) (citing Murray v. Carrier,
23   477 U.S. 478, 491, 106 S. Ct. 2639, 2647, 91 L. Ed. 2d 397 (1986); Wainwright v. Sykes,
24   433 U.S. 72, 87, 97 S. Ct. 2497, 2506–07, 53 L. Ed. 2d 594 (1977)). The Ninth Circuit
25   Court of Appeals has recognized that “[t]he Sykes cause-and-prejudice exception
26   guarantees that the waiver rule ‘will not prevent a federal habeas court from adjudicating
27   for the first time the federal constitutional claim of a defendant who in the absence of such
28   an adjudications will be the victim of a miscarriage of justice.’” Davis, 876 F.2d at 1450


                                                  - 21 -
      Case 4:17-cv-00542-JAS Document 37 Filed 02/26/21 Page 22 of 27



 1   (citing Sykes, 433 U.S. at 91, 97 S. Ct. at 2508)). The Davis court thus held that “[w]hile
 2   the analogy between the military justice system and a state court system is not perfect, the
 3   two are sufficiently congruent to justify adopting an identical waiver rule.” Davis, 876
 4   F.2d at 1450.
 5          “[T]he existence of cause for a procedural default must ordinarily turn on whether
 6   the prisoner can show that some objective factor external to the defense impeded counsel’s
 7   efforts to comply with the State’s procedural rule.” Murray v. Carrier, 477 U.S. 478, 488,
 8   106 S. Ct. 2639, 2645, 91 L. Ed. 2d 397 (1986); see also Martinez-Villareal v. Lewis, 80
 9   F.3d 1301, 1305 (9th Cir. 1996) (petitioner failed to offer any cause “for procedurally
10   defaulting his claims of ineffective assistance of counsel, [as such] there is no basis on
11   which to address the merits of his claims.”). In addition to cause, a habeas petitioner must
12   show actual prejudice, meaning that he “must show not merely that the errors . . . created
13   a possibility of prejudice, but that they worked to his actual and substantial disadvantage,
14   infecting his entire trial with error of constitutional dimensions.” Murray, 477 U.S. at 494,
15   106 S. Ct. at 2648 (emphasis in original) (internal quotations omitted). Without a showing
16   of both cause and prejudice, a habeas petitioner cannot overcome a waiver and gain review
17   by the federal courts. Id., 106 S. Ct. at 2649.
18          The Supreme Court has recognized, however, that “the cause and prejudice standard
19   will be met in those cases where review of a state prisoner’s claim is necessary to correct
20   ‘a fundamental miscarriage of justice.’” Coleman v. Thompson, 501 U.S. 722, 111 S. Ct.
21   2546, 115 L. Ed. 2d 640 (1991) (quoting Engle v. Isaac, 456 U.S. 107, 135, 102 S. Ct.
22   1558, 1572–73, 71 L. Ed. 2d 783 (1982)). “The fundamental miscarriage of justice
23   exception is available ‘only where the prisoner supplements his constitutional claim with a
24   colorable showing of factual innocence.’” Herrara v. Collins, 506 U.S. 390, 404, 113 S.
25   Ct. 853, 862, 122 L. Ed. 2d 203 (1993) (emphasis in original) (quoting Kuhlmann v. Wilson,
26   477 U.S. 436, 454, 106 S. Ct. 2616, 2627, 91 L. Ed. 2d 364 (1986)). Thus, “‘actual
27   innocence’ is not itself a constitutional claim, but instead a gateway through which a habeas
28   petitioner must pass to have his otherwise barred constitutional claim considered on the


                                                 - 22 -
      Case 4:17-cv-00542-JAS Document 37 Filed 02/26/21 Page 23 of 27



 1   merits.” Herrara, 506 U.S. at 404, 113 S. Ct. at 862; see also Schlup v. Delo, 513 U.S.
 2   298, 315, 115 S. Ct. 851, 861, 130 L Ed. 2d 808 (1995). Petitioner must establish new
 3   facts that “raise[] sufficient doubt about [his] guilt to undermine confidence in the result of
 4   the trial without the assurance that that trial was untainted by constitutional error.” Schlup,
 5   513 U.S. at 317, 115 S. Ct. at 862; see also Narula v. Yakubisin, 650 Fed. App’x 337 (9th
 6   Cir. 2016).
 7
 8   III.    ANALYSIS
 9           Petitioner’s sole claim for relief is that he is “actually and factually innocent” of the
10   charges against him. Petition (Doc. 1) at 4. As discussed in Section II, supra, habeas relief
11   is available only to those alleging a constitutional violation. “‘[A]ctual innocence’ is not
12   itself a constitutional claim, but instead a gateway through which a habeas petitioner must
13   pass to have his otherwise barred constitutional claim considered on the merits.” Herrara,
14   506 U.S. at 404, 113 S. Ct. at 862; see also Schlup v. Delo, 513 U.S. 298, 315, 115 S. Ct.
15   851, 861, 130 L Ed. 2d 808 (1995). Petitioner has not explicitly alleged any constitutional
16   violation in his Petition (Doc. 1) and has failed to establish new facts that “raise[] sufficient
17   doubt about [his] guilt to undermine confidence in the result of the trial without the
18   assurance that that trial was untainted by constitutional error.” Schlup, 513 U.S. at 317,
19   115 S. Ct. at 862; see also Narula v. Yakubisin, 650 Fed. App’x 337 (9th Cir. 2016). As
20   such, Petitioner’s Petition (Doc. 1) should be dismissed. The Court will, however, give
21   Petitioner’s claims their broadest construction and address each supporting argument in
22   turn.
23           A.     DNA Evidence
24           Petitioner asserts that “the DNA report states a match to 1 in 6 percentile, of a match
25   to 1 in 14 percentile[,] . . . mean[ing] the DNA match was so degraded it would match 1 in
26   6 people to 1 in 14 people tested, proving out Petitioner’s actual and factual innocence of
27   the aforementioned charges.” Petition (Doc. 1) at 4. Petition did not raise this specific
28   issue before the military courts, and as such it was waived.


                                                  - 23 -
     Case 4:17-cv-00542-JAS Document 37 Filed 02/26/21 Page 24 of 27



 1          Petitioner cannot show cause and prejudice to overcome this waiver. “[T]he
 2   existence of cause for a procedural default must ordinarily turn on whether the prisoner can
 3   show that some objective factor external to the defense impeded counsel’s efforts to
 4   comply with the State’s procedural rule.” Murray v. Carrier, 477 U.S. 478, 488, 106 S.
 5   Ct. 2639, 2645, 91 L. Ed. 2d 397 (1986). In addition to cause, a habeas petitioner must
 6   show actual prejudice, meaning that he “must show not merely that the errors . . . created
 7   a possibility of prejudice, but that they worked to his actual and substantial disadvantage,
 8   infecting his entire trial with error of constitutional dimensions.” Murray, 477 U.S. at 494,
 9   106 S. Ct. at 2648 (emphasis in original) (internal quotations omitted). Without a showing
10   of both cause and prejudice, a habeas petitioner cannot overcome the procedural default
11   and gain review by the federal courts. Id. at 494, 106 S. Ct. at 2649. Here, Petitioner has
12   not shown cause and cannot overcome the procedural default and gain review here. See
13   Murray, 477 U.S. at 494, 106 S. Ct. at 2649. As noted above, neither has Petitioner
14   demonstrated a fundamental miscarriage of justice. The record before this Court is devoid
15   of evidence supporting a showing of factual innocence. As such, the Court finds that
16   Petitioner’s claims are procedurally barred and he is not entitled to habeas review.
17          To the extent that Petitioner’s claim regarding DNA can be construed as
18   encompassed by one of the many arguments regarding the DNA evidence raised in one of
19   his many Grostefon briefs to the military courts, it was fully and fairly considered even
20   where summarily denied. Armann v. McKean, 549 F.3d 279, 292–93 (3d Cir. 2008);
21   Roberts v. Callahan, 321 F.3d 994, 997 (10th Cir. 2003); see also Tillery v. Shartle, 2017
22   WL 4337343 at *4 (D. Ariz. September 29, 2017).
23          B.     SPC Kevin Johnson
24          Petitioner asserts that “Specialist Kevin Johnson who was specifically flown in to
25   testify by the Prosecution, was told not to testify when it became known that said Kevin
26   Johnson stated it was not Petitioner that he saw prior to aforementioned crimes were done
27   to Private First Class KP.” Petition (Doc. 1) at 4. Petitioner raised this issue to the trial
28   court during post-trial proceedings. Answer (Doc. 14), CPT Moy Memo. to LT COL


                                                - 24 -
      Case 4:17-cv-00542-JAS Document 37 Filed 02/26/21 Page 25 of 27



 1   Bovarnick 9/11/2011 (Exh. 29) (Doc. 17-7), Threats Ltr. to MAJ Gen McConville (App’x
 2   “A”) (Doc. 17-8) at 000332. The trial court addressed the issue in its Findings of Fact &
 3   Conclusions of Law. Answer (Doc. 14), Findings of Fact & Conclusions of Law from
 4   Post-Trial Hr’g (Exh. “26”) (Doc. 17-6) at 000300. Petitioner also raised this issue within
 5   a claim for ineffective assistance of counsel and insufficiency of the evidence to the ACCA.
 6   Answer (Doc. 14), Br. on Behalf of Appellant (Exh. “16”) (Doc. 17), App’x “A” at
 7   000143–000148. The ACCA found Petitioner’s claims were without merit. Answer (Doc.
 8   14), Summ. Disposition (Exh. “10”) (Doc. 16) at 000057. Petitioner again raised the issue
 9   on reconsideration, and the ACCA summarily disposed of it. Answer (Doc. 14), Mot.
10   Reconsideration and Mot. for Leave to File Add’l Grostefon Matters Out of Time (Exh.
11   “9”) (Doc. 15), App’x “A” at 000048–000049; Answer (Doc. 14), ACCA Summ. Disp. on
12   Recon. 10/17/2013 (Exh. “8”) (Doc. 15). Finally, Petitioner raised the issue to the CAAF
13   in his Grostefon brief, which was summarily denied. Answer (Doc. 14), Suppl. to Pet. for
14   Grant of Review (Exh. “3”) (Doc. 15), App’x “A” at 000012–000013; Answer (Doc. 14),
15   CAAF Order Denying Pet. (Exh. “1”) (Doc. 15). As such, the issue was fully and fairly
16   presented to the military courts and Petitioner is not entitled to review here.
17          C.     AER Loan
18          Petitioner argues that his $1,000.00 Army Emergency Relief (“AER”) loan was
19   verified by CID on September 28, 2010, but at the Article 32 Hearing on October 19, 2010,
20   CID denied verifying the loan. Petition (Doc. 1) at 4. Petitioner mentioned the AER loan
21   to the trial court during post-trial proceedings. Answer (Doc. 14), CPT Moy Memo. to LT
22   COL Bovarnick 9/11/2011 (Exh. 29) (Doc. 17-7), Threats Ltr. to MAJ Gen McConville
23   (App’x “A”) (Doc. 17-8) at 000337. The trial court addressed the issue in its Findings of
24   Fact & Conclusions of Law. Answer (Doc. 14), Findings of Fact & Conclusions of Law
25   from Post-Trial Hr’g (Exh. “26”) (Doc. 17-6) at 000293, 000031–000030. Petitioner also
26   raised this issue within a claim for ineffective assistance of counsel to the ACCA. Answer
27   (Doc. 14), Br. on Behalf of Appellant (Exh. “16”) (Doc. 17), App’x “A” at 000143–
28   000146. The ACCA found Petitioner’s claims were without merit. Answer (Doc. 14),


                                                 - 25 -
      Case 4:17-cv-00542-JAS Document 37 Filed 02/26/21 Page 26 of 27



 1   Summ. Disposition (Exh. “10”) (Doc. 16) at 000057. Finally, Petitioner raised the issue as
 2   part of an ineffective assistance of counsel claim, in his Grostefon brief to the CAAF, which
 3   was summarily denied. Answer (Doc. 14), Suppl. to Pet. for Grant of Review (Exh. “3”)
 4   (Doc. 15), App’x “A” at 000021–000023; Answer (Doc. 14), CAAF Order Denying Pet.
 5   (Exh. “1”) (Doc. 15). As such, the issue was fully and fairly presented to the military courts
 6   and Petitioner is not entitled to review here.
 7          D.     Description of Attacker
 8          Finally, Petitioner urges that the victim’s description of her attacker did not match
 9   him. Petition (Doc. 1) at 4. Petitioner raised this issue within a claim for insufficiency of
10   the evidence to the ACCA. Answer (Doc. 14), Br. on Behalf of Appellant (Exh. “16”)
11   (Doc. 17), App’x “A” at 000147–000148. The ACCA found Petitioner’s claims were
12   without merit. Answer (Doc. 14), Summ. Disposition (Exh. “10”) (Doc. 16) at 000057.
13   Petitioner also raised the issue to the CAAF in his Grostefon brief as part of an ineffective
14   assistance of counsel claim, which was summarily denied. Answer (Doc. 14), Suppl. to
15   Pet. for Grant of Review (Exh. “3”) (Doc. 15), App’x “A” at 000021–000023; Answer
16   (Doc. 14), CAAF Order Denying Pet. (Exh. “1”) (Doc. 15). As such, the issue was fully
17   and fairly presented to the military courts and Petitioner is not entitled to review here.
18
19   IV.    CONCLUSION
20          The Court finds that Petitioner’s claims were fully and fairly presented to the
21   military courts and Petitioner is not entitled to review. Burns v. Wilson, 346 U.S. 137, 142,
22   73 S. Ct. 1045, 1049, 97 L. Ed. 1508 (1953) (citing Whelchel v. McDonald, 340 U.S. 122,
23   71 S. Ct. 146, 95 L. Ed. 141 (1950)); see also Roberts v. Callahan, 321 F.3d 994, 995 (10th
24   Cir. 2003); Lips v. Commandant, U.S. Disciplinary Barracks, 997 F.2d 808, 810, 811 (10th
25   Cir. 1993). To the extent that Petitioner did not present his claim regarding DNA evidence
26   to the military courts, it has been waived. As such, the Court recommends the Petition
27   (Doc. 1) be denied.
28


                                                 - 26 -
     Case 4:17-cv-00542-JAS Document 37 Filed 02/26/21 Page 27 of 27



 1   V.     RECOMMENDATION
 2          For the reasons delineated above, the Magistrate Judge recommends that the District
 3   Judge enter an order DENYING Petitioner Lonzell J. Threat’s Petition Under 28 U.S.C. §
 4   2241 for a Writ of Habeas Corpus by a Person in Federal Custody (Doc. 1).
 5          Pursuant to 28 U.S.C. § 636(b) and Rule 72(b)(2), Federal Rules of Civil Procedure,
 6   any party may serve and file written objections within fourteen (14) days after being served
 7   with a copy of this Report and Recommendation. Any response to a party’s objections
 8   shall be filed on or before March 24, 2021. No replies shall be filed unless leave is granted
 9   from the District Court. If objections are filed, the parties should use the following case
10   number: CV-17-0542-TUC-JAS.
11          Failure to file timely objections to any factual or legal determination of the
12   Magistrate Judge may result in waiver of the right of review.
13          Dated this 26th day of February, 2021.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 27 -
